Exhibit 10.27
AWARD
NOTICE OF RESTRICTED STOCK AWARD
GRANTED PURSUANT TO THE
TRANSCAT, INC.
2003 INCENTIVE PLAN
     Grantee:                            
     Number of Shares Awarded:                            
     Date of Grant:                            
     1. Grant of Restricted Stock Award. This Award Notice serves to notify you
that the Board of Directors of Transcat, Inc., an Ohio corporation (the
“Company”) has granted to you, under the Company’s 2003 Incentive Plan (the
“Plan”), a restricted stock award (the “Award”), on the terms and conditions set
forth in this Award Notice and the Plan, of the number of shares of its Common
Stock, $0.50 par value per share (the “Common Stock”) set forth above (the
“Award Shares”). The Plan is incorporated herein by reference and made a part of
this Award Notice. Capitalized terms not defined herein have the respective
meanings set forth in the Plan.
     2. Performance Criteria and Vesting. Shares awarded will vest three years
from the award date, or the date fiscal year [                    ] operating
results are released publically, whichever is later; and, based upon achievement
of the following performance criteria:

      Cumulative fully diluted EPS     For the three years ending   % of Awarded
Shares FY [                    ]   that vest $                        125% $
                       100% $                          75% $
                         50%

No shares will vest or be awarded for performance below 50%, and therefore will
expire. Performance above 100% and up to 125% will be prorated; however the 50%,
75% and 100% levels are thresholds that must be achieved.
Grantee must be an employee on the vesting date, as defined above, unless
grantee retires after Fiscal [                    ] year end but before FY
[                    ] earnings are released, subject to achievement of the
performance criteria, or unless the terms of this award stipulate alternative
conditions.
     3. Issuance of Shares. The Company will issue and deliver a certificate
representing the Award Shares as promptly as practicable following the
achievement of the vesting and performance criteria (see Section 2.). You
understand that the Company will, and you hereby authorize the Company to, issue
such instructions to its transfer agent as the Company may deem necessary or
proper to comply with the intent and the purposes of this Award Notice.
     4. Restrictions on Transfer of Shares. The sale or other transfer of the
Award Shares shall be subject to applicable laws and regulations under the
Securities Act of 1933, as amended. You agree that the Award Shares are not to
be sold or otherwise transferred in any manner that would constitute a violation
of any applicable federal or state securities laws or any rules, regulations or
policies of the Company. You also agree (a) that the certificates representing
the Award Shares may bear such legend or legends as the Company deems
appropriate in order to assure compliance with applicable securities laws;
(b) that the Company may refuse to register the transfer of the Award Shares on
the stock transfer records of the Company if, in the opinion of counsel
satisfactory to the

 



--------------------------------------------------------------------------------



 



Company, such transfer would constitute a violation of any applicable securities
law, and (c) that the Company may give related instructions to its transfer
agent, if any, to stop registration of such Award Shares.
     5. Change in Control. Upon a Change in Control of the Company, the
provisions of Section 10.3 of the Plan shall automatically and immediately
become operative with respect to the Award.
     6. Restrictions on Issuance of Shares. If at any time the Company
determines that listing, registration or qualification of the Award Shares upon
any securities exchange or under any state or federal law, or the approval of
any governmental agency, is necessary or advisable as a condition to the Award
or issuance of certificate(s) for Common Stock hereunder, such Award or issuance
may not be made in whole or in part unless and until such listing, registration,
qualification or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.
     7. Plan Controls. The Award is subject to all of the provisions of the
Plan, and is further subject to all the interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted by the
Committee pursuant to the Plan. In the event of any conflict among the
provisions of the Plan and this Award Notice, the provisions of the Plan will be
controlling and determinative.
     8. Taxes. You are responsible for any and all federal, state and local
taxes (other than stock transfer or issuance taxes) arising as a result of the
issuance of the Award Shares to you pursuant to this Award or any subsequent
sale of the Award Shares by you. The Company agrees to pay you, in the final pay
period of the calendar year in which the Award Shares vest and performance
criteria is achieved or such earlier time in the event of a Change in Control,
the amount necessary for you to pay the federal and, if applicable, state income
taxes on the income recognized by you as a result of the grant and vesting of
the Award Shares. Such amount shall be determined by applying the applicable tax
rates, as determined by the Company, to your earned income from Transcat in such
calendar year. If you make the election authorized by Section 83(b) of the Code
with respect to this Award, you agree to submit to the Company a copy of the
statement that you file to make such election.
ACKNOWLEDGEMENT
     The undersigned Grantee acknowledges receipt of, and understands and agrees
to, this Award Notice and the Plan. The Grantee further acknowledges that as of
the date of grant, this Award Notice and the Plan set forth the entire
understanding between the Grantee and the Company regarding the acquisition of
Common Stock and supercede all prior oral and written agreements on that
subject, with the exception of any stock option awards under the Plan made to
the Grantee contemporaneously with this Award.

                     
Date:
                   
 
                                Transcat, Inc.    
 
                   
 
          By:        
 
             
 
   
 
          Grantee:        
 
             
 
   

 